





Exhibit 10.2.8


CPN MANAGEMENT, LP
717 TEXAS AVENUE
SUITE 100
HOUSTON, TEXAS 77002


 

[ Date ]


[Employee address]


Re:
Award of Class B Interest in CPN Management, LP

Dear Sir/Madam:
Reference is made to that certain Second Amended and Restated Limited
Partnership Agreement of CPN Management, LP, a Delaware limited partnership
(“CPN Management”), dated and effective as of August 29, 2018 (as it may be
amended, modified or supplemented from time to time, the “CPN Management LP
Agreement”), a copy of which is attached as Exhibit A hereto. Capitalized terms
used but not otherwise defined in this letter agreement (this “Award Agreement”)
shall have the meanings set forth in the CPN Management LP Agreement (unless
otherwise stated herein).
This Award Agreement sets forth the understanding between CPN Management and
[______] (the “Employee”), an employee of Calpine Corporation, a Delaware
corporation and a wholly owned subsidiary of CPN Management (“Calpine”), or one
of its subsidiaries, regarding the terms and conditions under which CPN
Management shall grant the Employee an award of a Class B Interest. Such Class B
Interest shall entitle the Employee to share in the profits, losses and
distributions of CPN Management to the extent set forth in the CPN Management LP
Agreement. The Employee shall be entitled to such other rights, and shall be
subject to such obligations, associated with such Class B Interest as are
provided in the CPN Management LP Agreement.
1.Award of Class B Interest to the Employee.
(a)    As of [______] (the “Date of Grant”), CPN Management hereby awards a
Class B Interest to the Employee as set forth in the following table with a
Benchmark Component of $5,452,861,009 (the “Class B Interest”). The Award shall
be subject to the terms and conditions of the CPN Management LP Agreement and
this Award Agreement. Subject to the Employee’s continuous provision of services
to Calpine or any of its subsidiaries through each applicable vesting date, the
Award shall vest in accordance with the vesting schedule set forth in the
following table.
Total Class B Interest subject to vesting 
(as of the Date of Grant)
Incremental Vesting of 
Award
(as of annual vesting dates)
[ ], 2018: [ ]%
March 8, 2019: 20%
March 8, 2020: 20%
March 8, 2021: 20%
March 8, 2022: 20%
March 8, 2023: 20%





--------------------------------------------------------------------------------







(b)    As a condition to receiving the Award, the Employee must duly execute and
deliver this Award Agreement and a joinder to the CPN Management LP Agreement (a
form of which is attached as Exhibit B hereto).
2.    Change in Control; Termination of Employment.
(a)    In the event of a Change in Control, the Award shall vest in full, to the
extent not already then vested.
(b)    On a Date of Termination that occurs due to the Employee’s death or
Disability, the Award shall vest in full, to the extent not already then vested.
(c)    On a Date of Termination that occurs for any reason other than as
described in Section 2(b) above, the Employee shall forfeit any then unvested
portion of the Award without payment therefor.
(d)    Following a Change in Control, a Drag-Along Sale, a Tag-Along Sale or a
Date of Termination that occurs for any reason, any portion of the Award that is
not forfeited in accordance with the terms hereof shall continue to be subject
to the terms and conditions of the CPN Management LP Agreement, including,
without limitation, the provisions of Section 6.05 (Repurchase Rights) and all
other provisions of Article VI of the CPN Management LP Agreement.
3.    Award Agreement Definitions.
For purposes of this Award Agreement, the following terms shall have the
meanings set forth below:
(a)    “Cause” shall, if the Employee is party to an Employment Agreement that
includes such term, have the meaning ascribed to such term in such Employment
Agreement. If the Employee is not a party to such an Employment Agreement,
“Cause” shall mean (i) the Employee’s willful failure to substantially perform
the Employee’s duties (other than any such failure resulting from the Employee’s
Disability); (ii) the Employee’s willful failure to carry out, or comply with,
in any material respect any lawful directive of Calpine; (iii) the Employee’s
commission at any time of any act or omission that results in, or may reasonably
be expected to result in, a conviction, plea of no contest, plea of nolo
contendere, or imposition of unadjudicated probation for any felony or crime
involving moral turpitude; (iv) the Employee’s unlawful use (including being
under the influence) or possession of illegal drugs on Calpine’s premises or
while performing the Employee’s duties and responsibilities; (v) the Employee’s
commission at any time of any act of fraud, embezzlement, misappropriation,
material misconduct, conversion of assets of Calpine, or breach of fiduciary
duty against Calpine; or (vi) the Employee’s material breach of this Award
Agreement, the CPN Management LP Agreement or any Employment Agreement or other
agreement with Calpine or CPN Management or any of their respective Affiliates
(including, without limitation, any breach of the restrictive covenants of any
such agreement); and which, in the case of clauses (i), (ii) and (vi), continues
beyond thirty (30) days after Calpine or CPN Management, as applicable, has
provided the Employee written notice of such failure or breach (to the extent
that, in the reasonable judgment of Calpine or CPN Management, as applicable,
such failure or breach can be cured by the Employee).
(b)    “Change in Control” shall mean (i) a change in beneficial ownership
(within the meaning of Rule 13d-3 of the Exchange Act) of Calpine, CPN
Management or Volt Parent LP, a




--------------------------------------------------------------------------------







Delaware limited partnership (“Volt Parent”), effected through a transaction or
series of transactions (including, without limitation, any merger, consolidation
or other business combination, or sale of assets or equity interests) whereby
any “person” or related “group” of “persons” (as such terms are used in Sections
13(d) and 14(d)(2) of the Exchange Act) other than (A) Calpine, CPN Management,
Volt Parent or any of their respective Affiliates, (B) any limited partner of
Volt Parent as of March 8, 2018 or any Affiliate of any such limited partner, or
(C) any employee benefit plan maintained by Calpine or any of its subsidiaries
(x) directly or indirectly acquires beneficial ownership of securities of
Calpine possessing more than 50% of the total combined voting power of the
securities of Calpine outstanding immediately after such acquisition or (y)
acquires all or substantially all of the assets of Calpine, CPN Management or
Volt Parent, whether by liquidation, dissolution, merger, consolidation or sale,
or (ii) any “person” or related “group” of “persons” (as such terms are used in
Sections 13(d) and 14(d)(2) of the Exchange Act) other than (1) ECP, Calpine,
CPN Management, Volt Parent or any of their respective Affiliates or (2) any
employee benefit plan maintained by Calpine or any of its subsidiaries directly
or indirectly acquires beneficial ownership from ECP of (I) more than 75% of
ECP’s aggregate interest in Volt Parent as of March 8, 2018 or (II) interests in
Volt Parent such that, following such acquisition, ECP (directly or indirectly)
is no longer the largest holder of interests in Volt Parent; provided that,
notwithstanding the foregoing, an offering of securities of Calpine or any
successor entity to the general public through a registration statement filed
with the Securities and Exchange Commission under the Securities Act shall not,
on its own, constitute a Change in Control.
(c)    “Code” shall mean the Internal Revenue Code of 1986, as amended.
(d)    “Date of Termination” shall mean the date on which the Employee’s
employment with Calpine or any of its subsidiaries terminates for any reason.
(e)    “Disability” shall, if the Employee is party to an Employment Agreement
that includes such term, have the meaning ascribed to such term in such
Employment Agreement, and if the Employee is not a party to such an Employment
Agreement that includes such term, mean the Employee’s inability to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or that
can be expected to last for a continuous period of not less than twelve (12)
months, as determined by an accredited physician jointly selected by the
Employee and Calpine.
(f)    “Employment Agreement” shall mean a written employment agreement with
Calpine or any of its subsidiaries.
(g)    “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
(h)    “Noncompete Agreement” shall mean any written agreement with Calpine or
any of its subsidiaries, other than the agreement in Section 6.10(a)
(“Non-Competition”) of the CPN Management LP Agreement, that restricts or
prohibits the Employee from competing with the business of Calpine or any of its
subsidiaries.
(i)    “Noncompete Option” shall mean the option of Calpine or the applicable
employing subsidiary, in its sole discretion, if the Employee is not a party to
a Noncompete Agreement as of the Date of Termination, to extend the Restricted
Period (as defined below) for purposes of Section 6.10(a) (“Non-Competition”) of
the CPN Management LP Agreement to a date on or prior to (i) in the case of an
Employee who is a Vice President or below at the Date of Termination, three (3)




--------------------------------------------------------------------------------







months following the Date of Termination, and (ii) in the case of an Employee
who is a Senior Vice President or above at the Date of Termination, six (6)
months following the Date of Termination, in each case upon written notice to
the Employee no later than thirty (30) days after the Date of Termination and
subject to Section 5.
(j)    “Noncompete Option Payment” shall mean an amount equal to (a) the
Employee’s annual base salary as of the Date of Termination, multiplied by (b) a
fraction, the numerator of which is equal to the number of days from the Date of
Termination through the expiration date of the Restricted Period (as elected by
Calpine or the applicable employing subsidiary pursuant to its Noncompete
Option), and the denominator of which is 365.
(k)    “Section 409A” shall mean Section 409A of the Code and the Department of
Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the date hereof.
4.    CPN Management LP Agreement Definitions. For purposes of the CPN
Management LP Agreement (solely with respect to the Award being awarded
hereunder), the following terms shall have the meanings set forth below:
(a)     “Repurchase Price” shall mean (i) in the event of a Date of Termination
that occurs due to termination by Calpine for Cause or the Employee’s purported
“Transfer” in violation of the provisions of Article VI of the CPN Management LP
Agreement, $0.00, and (ii) in the event of a Date of Termination that occurs for
any other reason, an amount equal to the Fair Market Value of the Class B
Interest subject to the Award.
(b)    “Restricted Period”, for purposes of Section 6.10(b) (“Non-Solicitation”)
of the CPN Management LP Agreement, shall mean the period from the Date of Grant
through the first anniversary of the Date of Termination. For purposes of
Section 6.10(a) (“Non-Competition”) of the CPN Management LP Agreement,
“Restricted Period” shall mean (i) if the Employee is a party to a Noncompete
Agreement as of the Date of Termination, the period from the Date of Grant
through the date as may be set forth as the expiration date of any applicable
non-competition covenant provided for in such Noncompete Agreement and (ii) if
the Employee is not a party to a Noncompete Agreement as of the Date of
Termination, the period from the Date of Grant through (A) in the event that
Calpine or the applicable employing subsidiary does not exercise its Noncompete
Option, the Date of Termination or (B) in the event that Calpine or the
applicable employing subsidiary exercises its Noncompete Option, the date
elected by such entity thereunder.
5.    Noncompete Option Payment. If Calpine or the applicable employing
subsidiary exercises its Noncompete Option, then the Employee will be entitled
to a payment equal the excess of (y) the amount of the Noncompete Option Payment
over (z) the amount of cash severance, if any, to which the Employee is entitled
under any severance agreement with or plan or policy of Calpine or any of its
subsidiaries as a result of the Employee’s termination of employment.
Notwithstanding anything herein to the contrary, (i) no portion of the
Noncompete Option Payment shall be paid unless, on or prior to the 30th day
following the Date of Termination, the Employee timely executes a general waiver
and release of claims agreement acceptable to Calpine or the applicable
employing subsidiary, and such release shall not have been revoked by the
Employee prior to the expiration of the period (if any) during which any portion
of such release is revocable under applicable law, and (ii) as of the first date
on which the Employee violates any covenant contained in Section 6.10
(“Non-Competition; Non-Solicitation; Non-Disparagement”) of the CPN Management
LP




--------------------------------------------------------------------------------







Agreement, any remaining unpaid portion of the Noncompete Option Payment shall
thereupon be forfeited. The Noncompete Option Payment shall be paid in equal
installments during the period beginning on the Date of Termination and ending
on the expiration date of the Restricted Period (as elected by Calpine or the
applicable employing subsidiary pursuant to its Noncompete Option), in
accordance with the normal payroll policies of the applicable employer as in
effect on the Date of Termination; provided that any installment that would
otherwise have been paid prior to the first normal payroll payment date that
occurs on or after the 30th day following the Date of Termination (such payroll
date, the “First Payment Date”) shall instead be paid on the First Payment Date.
6.    Section 409A. The parties hereto acknowledge and agree that, to the extent
applicable, this Award Agreement shall be interpreted in accordance with, and
incorporate the terms and conditions required by, Section 409A. Notwithstanding
anything herein to the contrary, (a) to the extent that the Noncompete Option
Payment is deemed to constitute “nonqualified deferred compensation” within the
meaning of Section 409A, for purposes of Section 409A (including, without
limitation, for purposes of Section 1.409A-2(b)(2)(iii) of the Department of
Treasury regulations), the Employee’s right to receive the Noncompete Option
Payment in the form of installment payments (the “Installment Payments”) shall
be treated as a right to receive a series of separate payments and, accordingly,
each Installment Payment shall at all times be considered a separate and
distinct payment; (b) the Noncompete Option Payment shall not be payable unless
the Employee’s termination of employment constitutes a “separation from service”
within the meaning of Section 1.409A-1(h) of the Department of Treasury
regulations; (c) if the Employee is deemed at the time of the Employee’s
separation from service to be a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code, to the extent delayed commencement of any
portion of the Noncompete Option Payment (after taking into account all
applicable exclusions under Section 409A) is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such portion
of the Noncompete Option Payment shall not be provided to the Employee prior to
the earlier of (i) the expiration of the six (6)-month period measured from the
date of the Employee’s “separation from service” and (ii) the date of the
Employee’s death; provided that, upon the earlier of such dates, any portion of
the Noncompete Option Payment deferred pursuant to this Section 6 shall be paid
in a lump sum to the Employee, and any remaining portion shall be provided as
otherwise specified herein; and (d) the determination of whether the Employee is
a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Code as
of the time of the Employee’s separation from service shall be made by Calpine
in accordance with the terms of Section 409A (including, without limitation,
Section 1.409A-1(i) of the Department of Treasury regulations and any successor
provision thereto).
7.    Tax Consequences.
(a)    Calpine and CPN Management have encouraged the Employee to review the tax
consequences of the transactions contemplated by this Award Agreement and the
CPN Management LP Agreement with the Employee’s own personal tax or financial
advisor. The Employee understands that, subject to Section 4.07(c) of the CPN
Management LP Agreement, he or she, and not Calpine, CPN Management or any of
their respective Affiliates, will be responsible for the Employee’s own tax
liability that may arise as a result of the transactions contemplated by this
Award Agreement and the CPN Management LP Agreement.
(b)    The Employee acknowledges that nothing in this Award Agreement or CPN
Management LP Agreement constitutes tax advice.




--------------------------------------------------------------------------------







8.    Profits Interest. The Class B Interest awarded pursuant to this Award
Agreement is intended to be treated as a “profits interest” for U.S. federal
income tax purposes.
9.    Securities Laws. The Employee and CPN Management acknowledge that the
Class B Interest has been awarded and issued in reliance on applicable
exemptions from registration, including without limitation Section 4(a)(2) of
the Securities Act and/or the provisions of Regulation D and/or Rule 701
promulgated by the Securities and Exchange Commission, and upon an exemption
from registration under any applicable state “blue sky” laws
10.    Conflicts. Except to the extent explicitly provided herein, if this Award
Agreement contains any provision that conflicts with the CPN Management LP
Agreement, the applicable provision of the CPN Management LP shall prevail and
control and the conflicting provision of this Award Agreement (and only such
provision) shall be of no force or effect.
* * * * *







--------------------------------------------------------------------------------





CPN MANAGEMENT, LP




By: Volt Parent GP, LLC, its general partner


By:__________________________
Name:
Title:


[2018 Award Agreement between CPN Management, LP and the Employee]






--------------------------------------------------------------------------------




THE EMPLOYEE




__________________________________________
 




[2018 Award Agreement between CPN Management, LP and the Employee]






--------------------------------------------------------------------------------





Exhibit A
CPN Management, LP Amended and Restated Limited Partnership Agreement




A-1

--------------------------------------------------------------------------------





Exhibit B
Form of Joinder to the CPN Management, LP Amended and Restated Limited
Partnership Agreement
[See Attached]








B-1